DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 13, 2022 and IDS filed on May 24, 2022 have been entered and considered by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Busto et al., U.S. Patent Application Publication 2019/0392643 A1 (hereinafter Busto), in view of Akman, U.S. Patent Application Publication 2020/0249749 A1 (hereinafter Akman).
Regarding claim 20, Busto teaches a computerized method (FIG. 8, paragraph[0097] of Busto teaches FIG. 8 is a process flow diagram of an example of a method 800 of rendering virtual content in relation to recognized objects; the method 800 describes how a virtual scene may be presented to a user of the wearable system; the user may be geographically remote from the scene; and for example, the user may be in New York, but may want to view a scene that is presently going on in California or may want to go on a walk with a friend who resides in California), performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method (FIG. 8, paragraph[0294] of Busto teaches each of the processes, methods, and algorithms described herein or depicted in the attached figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors, application-specific circuitry, or electronic hardware configured to execute specific and particular computer instructions; for example, computing systems can include general purpose computers (e.g., servers) programmed with specific computer instructions or special purpose computers, special purpose circuitry, and so forth; a code module may be compiled and linked into an executable program, installed in a dynamic link library, or may be written in an interpreted programming language; and in some implementations, particular operations and methods may be performed by circuitry that is specific to a given function, and See also at least paragraphs[0006]-[0007], and [0296] of Busto (i.e., Busto teaches the method embodied in code modules,  stored on any type of non-transitory computer-readable medium, executed by one or more physical computing systems, hardware computer processors to execute specific computer instructions)) comprising: 
accessing, via an application programming interface configured to communicate with a map server, canonical map data associated with an environment of a wearable headset (1270, 1280 FIGS. 2, 7-9, and 12, paragraph[0123] of Busto teaches the remote data repository 1280 can be used to store data and to facilitate the construction of the world map 1210; the user device can constantly update information about the user’s environment and receive information about the world map 1210; the world map 1210 may be created by the user or by someone else; as discussed herein, user devices (e.g. 1230a, 1230b, 1230c) and remote computing system 1220, alone or in combination, may construct or update the world map 1210; for example, a user device may be in communication with the remote processing module 1270 and the remote data repository 1280; the user device may acquire or process information about the user and the user's environment; the remote processing module 1270 may be in communication with the remote data repository 1280 and user devices (e.g. 1230a, 1230b, 1230c) to process information about the user and the user's environment; the remote computing system 1220 can modify the information acquired by the user devices (e.g. 1230a, 1230b, 1230c), such as, e.g. selectively cropping a user’s image, modifying the user’s background, adding virtual objects to the user’s environment, annotating a user’s speech with auxiliary information, etc; and the remote computing system 1220 can send the processed information to the same or different user devices, and See also at least paragraphs[0053]-[0054], [0098]-[0099], [0118]-[0119], and [0122] of Busto (i.e., Busto teaches a remote processing module in communication with a remote data repository that stores and facilitates the construction a world map, and wearable user devices that are capable of constructing or updating the world map)); 
displaying via the wearable headset a minimap indicating quality of the canonical map data at each of a plurality of cells of a canonical map, (FIGS. 2, 12, 14 and 24, paragraph[0206] of Busto teaches at block 2420, the AR system can notify a user of a mesh completion for the portion of the physical environment of which the AR system captured data at block 2410; the notification can include audible, visual, or tactile feedback for the user; for example, the notification can include an audible chime; additionally or alternatively, the notification can include the display of a representation of the completed mesh; for example, the AR system can indicate to the user that a map, e.g., a mesh map, a sparse map, or a dense map, has been generated by generating and displaying a 2D or 3D representation of the mesh; for example, the AR system can display a set of connected map points as a representation of the mesh; and additionally or alternatively, the notification can include haptic feedback from a totem associated with the AR system, and See also at least paragraphs[0120]-[0127], [0141], [0200], and [0203]-[0204] of Busto (i.e., Busto teaches when enough quality data is captured then the wearable user devices display a set of connected map points that represent a mesh map (i.e., a digital re-creation of a physical environment), on which to place and control virtual content, to visually notify the user the mesh is completed)); 
obtaining, via one or more sensors of the wearable headset, images of the environment as a user moves about the environment (FIGS. 2, 7-9, 12, and 13A, paragraph[0126] of Busto teaches FIG. 13A illustrates an exemplary virtual environment 1300 for which a world model can be generated; for example, a user 1301 wearing a wearable device of an augmented reality (AR) system 1310 may walk through a physical environment; one or more sensors associated with the AR system 1310 can capture information associated with the physical environment using one or more sensors, such as an outward facing camera, depth sensor, audio sensor, environmental sensor, temperature sensor, humidity sensor, a sensor not on a wearable system (such as a room mounted sensor), a space-based sensor, some combination thereof or the like; additionally or alternatively, the AR system 1310 can access information associated with the physical environment previously captured or processed; for example, the captured information can include data about the user's pose, data about the user's physical environment, such as signed distance field values for generating a mesh map of the user's physical environment or pre-determined digital map(s) of the user's physical environment; the AR system 1310 can process the information to determine a plurality of map points 1304, such as sparse points, that may be representative of the user's physical environment; in the illustrated embodiment, an image may be taken of the object 1320 (which resembles a table) and map points 1304 may be collected based on the captured image; and this forms the core of the world model, as shown by multiple keyframes (e.g., cameras) 1302 that have captured information about the environment, and See also at least paragraphs[0090], [0127]-[0128], [0209]-[0210], and [0293] of Busto (i.e., Busto teaches a user may walk through a physical environment, and cameras associated with a wearable user device of an AR system can capture information associated with the physical environment)); 
determining updates to the quality of the map data based on the obtained images of the environment; and updating the minimap to indicate the updates to the quality of the map data (FIGS. 2, 7-9, 12, and 13A, paragraph[0132] of Busto teaches the AR system 1310 may generate the world model by demand, at startup of an application, or at a suitable interval; additionally or alternatively, the AR system 1310 may update an already generated world model; for example, the AR system 1310 can periodically capture information about the physical environment of the user 1301 through one or more keyframes 1302; the AR system 1310 can grow an existing world model based on the continually captured information; the AR system 1310 may consult the existing world model (continuously or as needed) in order to determine how to render virtual content in relation to existing physical objects of the real world; and advantageously, this constructed and augmented world model may be “passed” along to one or more AR users simultaneously or in the future, and See also at least paragraphs[0124]-[0131], [0203], [0286], and [0293] of Busto (i.e., Busto teaches the AR system that periodically captures information about a physical environment of the user and updates (i.e., grows) a world model (e.g., a mesh map) based on the continually captured information)), but does not expressly teach the quality of the canonical map data at each of the plurality of cells characterized by a cell quality score.
However, Akman teaches the quality of the canonical map data at each of the plurality of cells characterized by a cell quality score (FIG. 3, paragraph[0060] of Akman teaches in some examples, mapping engine 328 may generate and store health data in association with different map data of the master 3D map; for example, some map data may be stale in that the mapping information used to generate the map data was received over an amount of time ago, or the map data may be of poor quality in that the images used to the generate the map data were poor quality (e.g., poor resolution, poor lighting, etc.); these characteristics of the map data may be associated with relatively poor health; contrariwise, high quality mapping information would be associated with relatively good health; health values for map data may be indicated using a score, a descriptor (e.g., “good”, “ok”, “poor”), a date generated, or other indicator; in some cases, mapping engine 328 may only update map data of the master 3D map for an area if the health for the map data satisfies a threshold health value (e.g., is below a certain score); if the threshold health value is satisfied, mapping engine 328 generates an updated area for the area of the master 3D map using the mapping information received from user device 300 operating in the area; and otherwise, mapping engine 328 discards the mapping information, and See also at least Claim 12 of Busto (i.e., Akman teaches computing a health value for an area of a map, wherein the health value indicates a quality of mapping information used to generate the area of the map)).
Furthermore, Busto and Akman are considered to be analogous art because they are from the same field of endeavor with respect to a augmented reality system, and involve the same problem suitably forming a suitable map for the utilized by the augmented reality system.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Busto based on Akman to have the quality of the canonical map data at each of the plurality of cells characterized by a cell quality score.  One reason for the modification as taught by Akman is to have suitable artificial reality system that provides an asymmetric user experience (ABSTRACT and paragraph[0004] of Akman).

Potentially Allowable Subject Matter
Claim 1 is allowable, because the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-19 are allowable because for each of claims 2-19, based on their dependency to claim 1, the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive in light of the change in claim scope.  Specifically, Examiner respectfully disagrees based at least on the grounds of rejection and reasoning set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621